DETAILED ACTION
	This Action addresses the communication received on 31 May 2022: Claims 1, 6, and 11 have been amended; Claims 2 and 7 have been cancelled; and pending Claims 1, 3-6, and 8-15 are addressed in detail below.
Response to Amendments
[Examiner Note: Applicant has submitted marked-up claims with insertions and deletions shown in gray-scale or color rather than in a black font.  Through the various stages of file record entry and processing, this ultimately results in half-toned characters that become unrecognizable by Office OCR tools:

    PNG
    media_image1.png
    269
    437
    media_image1.png
    Greyscale






In future communications, the Office requests that Applicant submit amendments in only black font, a result accomplished easily through altering the various Track Changes settings (e.g., Track Changes Options> Advanced Options> Insertion/Deletion font color (if using Microsoft Word on a Windows PC).]

Allowable Subject Matter
Claims 1, 3-6, and 8-10 are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As detailed in the previous rejection, independent Claim 11 and the corresponding dependent claims remain interpreted under 35 U.S.C. 112(f).

Claim Objections
Based on Applicant’s amendment to the claims, the Office withdraws the objection to Claim 1 due to informalities.

Claim Rejections - 35 USC § 112
Based on Applicant’s amendment to the claims, the Office withdraws the indefiniteness rejection to Claims 1, 6, 11, and any corresponding dependent claims.

Claim Rejections - 35 USC § 101
Based on Applicant’s amendment to the claims, the Office withdraws the non-statutory subject matter rejection to Claims 1, 6, and any corresponding dependent claims. 
Claim 11, however, remains rejected as detailed below.
----
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claims below are analyzed under the new 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) including the October 2019 Update.
(Independent) Claim 11 and all corresponding dependent claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter: 
STEP 1
With respect to Step 1 of the Alice analysis, the claims nominally fall within the statutory categories of invention.
…Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The 2019 Revised Patent Subject Matter Eligibility Guidance does not change Step 1 or the streamlined analysis, which are discussed in MPEP 2106.03 and 2106.06, respectively.

(2019 PEG, P14)

–– In this case, (independent) Claim 11 nominally relate to the statutory machine category of invention, respectively.
STEP 2A, Prong One
Under Step 2A, Prong One, the claims recite at least one judicial exception.
Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.  This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO’s prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two.

(2019 PEG, P15)
…

In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):

a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;

b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

[Further, Claims are directed to a mental process when “the claims ‘read on an individual performing the claimed steps mentally or with pencil and paper.’”  (P11, n.15)]

(2019 PEG, P9-11)
…

–– In this case, the independent claim recites
 (11) the software patch difference device to: determine which of the monitored devices have been updated since a last poll based on the current software version indicators; and transmit, to the software patch analytics device, respective software change indicators for the monitored devices that have been updated since the last poll, ...in response to receiving the respective software change indicators for the monitored devices that have been updated since the last poll, generate a report indicating statistics for respective software versions of the software installed at the monitored devices.
The highlighted independent claim limitations—including determining and indicating (identifying) results of a determination—correspond to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (i.e., mental processes).  That is, “the claims ‘read on an individual performing the claimed steps mentally or with pencil and paper.’”  (2019 PEG, P11, n.15)
The dependent claims recite 
(12) ...wherein the report [the report is part of the Claim 11 indicating step] is to cause [<< intended use] the software installed at the monitored devices to be automatically updated with available software versions.
The highlighted dependent claim limitations further detail the report that is the result of a comparison, which corresponds to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (i.e., mental processes).  That is, “the claims ‘read on an individual performing the claimed steps mentally or with pencil and paper.’”  (2019 PEG, P11, n.15)
Accordingly, the claims recite at least one judicial exception.
STEP 2A, Prong Two
Under Step 2A, Prong Two, the claims as a whole do not integrate the recited judicial exception into a practical application of the exception.
In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis. If the additional elements do not integrate the exception into a practical application, then the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept), as explained in Section III.B of the 2019 Revised Patent Subject Matter Eligibility Guidance.

(2019 PEG, P18)
…

The courts have also identified examples in which a judicial exception has not been integrated into a practical application:

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

(2019 PEG, P21)

–– In this case, the independent claim additionally recites
 (11)  a polling computing device; a software patch analytics device; and a software patch difference device in communication with the polling computing device and the software patch analytics device, the polling computing device to [<< using computers as a tool to perform an abstract idea]: poll monitored devices to receive [receive/transmit data] current software version indicators of software installed at monitored devices; and transmit [receive/transmit data], to the software patch difference engine, the current software version indicators, the software patch difference device to: ...transmit [receive/transmit data], to the software patch analytics device, respective software change indicators for the monitored devices that have been updated since the last poll, update software data [electronic recordkeeping] based on the software change indicators for the monitored devices that have been updated since the last poll....
The highlighted limitations correspond to [1] using a computer as a tool to perform an abstract idea and [2] to receiving/transmitting data and electronic record keeping, which add insignificant extra-solution activity to the judicial exception. Accordingly, as a whole they fail to integrate the recited judicial exceptions into a practical application of the exception.
The dependent claims additionally recite
(13) ...receive the report from the software patch analytics device [receive/transmit data]; and, in response, automatically update the software installed at the monitored devices with available software versions;
(14) ...receive the report from the software patch analytics device [receive/transmit data]; and, in response, automatically update [insignificant extra-solution activity] the monitored devices where the software installed is not an available software version, as determined from the report;
(15) ...a software update device [<< using a computer as a tool to perform an abstract idea] to receive the report [receive/transmit data] from the software patch analytics device; and, in response, automatically update [insignificant extra-solution activity] the monitored devices where the software installed is not an available software version, as determined from the report, and as determined on a company-by-company basis, the monitored devices associated with companies.
These dependent claim limitations further detail the elements of the independent claims that correspond to [1] using a computer as a tool to perform an abstract idea and [2] to receiving/transmitting data and automatically updating software, which add insignificant extra-solution activity to the judicial exception.  Accordingly, as a whole they fail to integrate the recited judicial exceptions into a practical application of the exception.
Thus, the claims as a whole do not integrate the recited judicial exception into a practical application of the exception.
STEP 2B
 With respect to Step 2B of the Alice analysis, the Office does not find any element or combination of elements that transforms the abstract idea into a patent eligible application.
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: …ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60….

MPEP § 2106.05(I)(A)
….

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and

vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

MPEP § 2106.05(d)(II)(i-vi)

–– In this case, the independent claims additionally recite
 (11)  a polling computing device; a software patch analytics device; and a software patch difference device in communication with the polling computing device and the software patch analytics device, the polling computing device to [<< generic computer performing generic computer functions (the devices comprise a processor with memory and instructions according to the drawings)]: poll monitored devices to receive current software version indicators [receive/transmit data] of software installed at monitored devices; and transmit [receive/transmit data], to the software patch difference engine, the current software version indicators, the software patch difference device to: ...transmit [receive/transmit data], to the software patch analytics device, respective software change indicators for the monitored devices that have been updated since the last poll, update software data [electronic recordkeeping] based on the software change indicators for the monitored devices that have been updated since the last poll....
The first set of limitations [1] recite generic computer components performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  The second set [2] recites receiving/transmitting data and electronic record keeping, which are recognized by the courts as a well‐understood, routine, and conventional computer function (See MPEP § 2106.05(d)(II)(i),(iii), and (iv)).  Accordingly, the additional elements or combination of elements fail to transform the abstract idea into a patent eligible application. 
The dependent claims additionally recite
(13) ...receive the report from the software patch analytics device [receive/transmit data]; and, in response, automatically update the software installed at the monitored devices with available software versions;
(14) ...receive the report from the software patch analytics device [receive/transmit data]; and, in response, automatically update [well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality] the monitored devices where the software installed is not an available software version, as determined from the report;
(15) ...a software update device [generic computer performing generic computer functions] to receive the report [receive/transmit data] from the software patch analytics device; and, in response, automatically update [well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality] the monitored devices where the software installed is not an available software version, as determined from the report, and as determined on a company-by-company basis, the monitored devices associated with companies.
These dependent claim limitations further detail the elements of the independent claims that correspond to [1] generic computers performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry; [2] receiving/transmitting data, which is recognized by the courts as a well‐understood, routine, and conventional computer function (See MPEP § 2106.05(d)(II)(i),(iii), and (iv)); and [3] automatically updating software, which is a well-understood, routine, conventional activity previously known to the industry (See PTO-892 reference "How to Update Your Software" (P1/3: “How to update your software: Keeping your software up to date is a crucial practice in Internet safety. Most software updates automatically by default, but you should know how to check the updates and begin the process yourself. Knowing how to keep your software updated can improve your computer's stability and security and let you know about new features, helping you be an informed and empowered user.”)) 
Further, looking at the limitations as an ordered combination adds nothing more that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology, they merely use existing technology for the same purpose for which it was intended.  
In sum, the Office does not find any element or combination of elements that transforms the abstract idea into a patent eligible application.

Response to Arguments
Applicant's arguments filed 31 May 2022 relate to newly amended claims and are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
The Patent Application Information Retrieval (PAIR) system provides status information for published applications (Private or Public PAIR) and for unpublished applications (Private PAIR only).  See http://pair-direct.uspto.gov for more information about the PAIR system.  The Electronic Business Center (EBC) at 866-217-9197 (toll-free) can address any questions about access to Private PAIR.  To reach a USPTO Customer Service Representative or access the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T./
Examiner, Art Unit 2191
10 June 2022

/QING CHEN/Primary Examiner, Art Unit 2191